Dismissed and Opinion filed September 19, 2002








Dismissed and Opinion filed September 19, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00916-CV
____________
 
JAMES ALLEN THAYER, Appellant
 
V.
 
LAURA ANNE SAMUELSON, Appellee
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 97-14981
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from an order in a suit to modify the
parent-child relationship signed May 22, 2001. 
On September 16, 2002, appellant filed an unopposed motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 19, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P.
47.3(b).